Upon the trial the defendant requested the court, before whom the case was being tried without a jury, to make a special finding of facts, under section 5360 of the Code of 1907. Where this is done the appellate court will not examine into the extrinsic facts, to see whether or not from the evidence introduced the facts were correctly found by the court; but in reviewing the judgment the appellate court will be confined to determining whether or not, upon the facts found and set forth in the special finding, the trial court rendered the proper judgment. Chandler  Jones v. Crossland, 126 Ala. 176,28 So. 420; Johnson v. McFry, 13 Ala. App. 619, 68 So. 718. The finding of facts by the court is designed to take the place of the verdict of a jury, and the mere recital in the court's special finding of facts of certain circumstances pointing to a conclusion is not the finding necessary in order to make the finding support the judgment. In order for the findings on the facts to meet the requirements necessary, the tendencies of the evidence must be reduced to a conclusion, and the aggregate of these conclusions must be such as to support the material allegations necessary to a judgment. For these conclusions the court can only look to the special findings on the facts. Authorities supra.
Measured by the foregoing, the findings of facts fall short of the requirements in several particulars; notably, it is not found as a fact that the defendant was indebted to Jim Sadler, the party from whom plaintiff claims a transfer, in the amount named in the assignment, and no more. If it was the exact amount, it could be assigned without the consent of defendant; if more it would require the acceptance of the order or transfer by the defendant, in order to *Page 584 
authorize plaintiff to maintain this suit. O'Barr v. Turner,75 So. 271.1 There is no finding that the defendant owed Jim Sadler any specific amount, or that the amount owed was the amount assigned or being a larger amount that the defendant, through its duly authorized agent, accepted and agreed to the transfer.
It is not necessary to pass upon the other assignments of error.
For the error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.
1 Ante, p. 65.